EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hilde Coeckx on 18 August 2022.
	The application has been amended as follows:
In the Claims:
	The amendment filed 02 August 2022 has been entered. This examiner’s amendment is with respect to the claims filed 02 August 2022.
	Claims 1-7, 9 and 19-25 have been canceled.
	In claim 10, line 25, “through” has been deleted and --on-- has been inserted therefor.
	In claim 14, line 1, “10” has been deleted and --11-- has been inserted therefor.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The examiner’s amendment was provided to cancel the non-elected claims, to correct a minor grammatical issue in claim 10, and to correct the dependency of claim 14 to provide antecedent basis for “the second gear” in line 1 of claim 14.
	The closest prior art of record was applied in the previous office action, mailed 12 April 2022. The claims are allowed for the reasons provided by Applicant in the arguments filed 02 August 2022 in view of the RCE and Amendment filed 02 August 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745